Order, Supreme Court, New York County (Eugene Nardelli, J.), entered November 14, 1991, which, inter alia, denied defendant New York City Housing Authority’s (NYCHA) motion for renewal of its prior motion for summary judgment dismissing the complaint and all cross-claims against it, unanimously affirmed, without costs.
The trial court properly denied NYCHA’s motion for summary judgment because the documentary proof submitted was not conclusive as to ownership/control of the area where the plaintiff allegedly suffered her injuries in March 1988 (see, Simpson v Term Indus., 126 AD2d 484). NYCHA relied on a 1971 deed indicating that title to the premises was transferred by the City of New York to defendant South East Grand Street Guild Housing Development Fund Company. However, the record indicates that subsequent transfers of ownership have occurred and that the parties’ investigative efforts to *707determine ownership at the time of the accident have not been exhaustive nor free from error. To the extent that this land parcel was subject under the deed to an easement for utilities maintenance, questions remain about what entity actually operated or controlled the parcel at the time of the accident. Concur—Murphy, P. J., Milonas, Ellerin, Ross and Kassal, JJ.